Note: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                      2009-1110


                                         IGT,

                                                      Plaintiff-Appellant,

                                          v.

  ALLIANCE GAMING CORPORATION, BALLY GAMING INTERNATIONAL, INC.,
     and BALLY GAMING, INC. (doing business as Bally Gaming & Systems),

                                                      Defendants–Appellees.


       Jeffrey W. Sarles, Mayer Brown LLP, of Chicago, Illinois, argued for plaintiff-
appellant. With him on the brief were Brent A. Batzer, Melissa A. Anyetei, Nathaniel
Hamstra, and Andrea C. Hutchison.

      Charles K. Verhoeven, Quinn Emanuel Urquhart Oliver & Hedges, LLP, of San
Francisco, California, argued for defendants-appellees. With him on the brief were
Amy H. Candido, R. Tulloss Delk, and Eric Wall. Of counsel was Kevin A. Smith.

Appealed from: United States District Court for the District of Nevada

Judge Robert C. Jones
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1110


                                        IGT,

                                                     Plaintiff-Appellant,

                                          v.


   ALLIANCE GAMING CORPORATION, BALLY GAMING INTERNATIONAL, INC.,
      And BALLY GAMING, INC. (doing business as Bally Gaming & Systems),

                                                     Defendants-Appellees.

                                  Judgment

ON APPEAL from the       United States District Court for the District of Nevada

in CASE NO(S).           2:04-CV-1676

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, BRYSON, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT



DATED     October 22, 2009                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk